The above entitled actions were consolidated by consent and tried in the General County Court of Buncombe County. From judgment rendered by said court, C. B. Roberts appealed to the Superior Court of Buncombe County. The assignments of error on said appeal were not sustained.
From judgment affirming the judgment of the general county court, C. B. Roberts appealed to the Supreme Court.
The assignments of error on this appeal are not sustained. There is no error in the judgment of the Superior Court.
We do not deem it necessary to file a written opinion in this appeal and therefore affirm the judgment without an opinion. C. S., 1416.
Affirmed. *Page 844